United States Court of Appeals
                                 F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                            ____________
No. 06-3070                                                          September Term 2011
                                                                                   04cr00355-01
                                                                                   04cr00355-02
                                                                                   04cr00355-03
                                                                                   04cr00355-05
                                                                                   04cr00355-06
                                                                                   04cr00355-08
                                                              Filed On: October 12, 2011
United States of America,

                  Appellee

         v.

Bryan Burwell, also known as Bush,

                  Appellant


------------------------------

Consolidated with 06-3071, 06-3073, 06-3077,
06-3083, 06-3084


         BEFORE:           Sentelle, Chief Judge, and Ginsburg, Henderson, Rogers, Tatel,
                           Garland, Brown, Griffith, and Kavanaugh, Circuit Judges

                                              ORDER

      Upon consideration of the petition of appellant Bryan Burwell for rehearing en
banc and the brief of amicus curiae Federal Public Defender, the response thereto,
and the vote in favor of the petition by a majority of the judges eligible to participate, it is

      ORDERED that the petition be granted. Case No. 06-3070 will be reheard by
the court sitting en banc. It is

       FURTHER ORDERED that the portion of the court’s April 29, 2011 judgment
affirming the conviction and sentence of appellant Burwell be vacated. It is

       FURTHER ORDERED that the oral argument before the en banc court be heard
at 9:30 a.m. on Monday, January 30, 2012. It is
                  United States Court of Appeals
                             F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                        ____________
No. 06-3070                                                      September Term 2011

        FURTHER ORDERED that, in addition to filing briefs electronically, the parties
file 20 paper copies each of the briefs and the appendix, in accordance with the
following schedule:

       Brief for Appellant                   November 14, 2011

       Appendix                              November 14, 2011

       Amicus Curiae Brief in
       Support of Appellant                  November 14, 2011

       Brief for Appellee                    December 14, 2011

       Reply Brief for Appellant             December 30, 2011

      The briefs are to be limited to the question of mens rea regarding 18 U.S.C.
§ 924(c).

       Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
The briefs and appendix must contain the date that the case is scheduled for oral
argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

       A separate order will issue regarding allocation of oral argument time.

                                         Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                     BY:      /s/
                                                              Jennifer M. Clark
                                                              Deputy Clerk




                                             Page 2